Citation Nr: 0301836	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether a request for a waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $2,366.00 was timely received.

2.  Whether a request for a waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $12,347.00 was timely received.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had served on active duty from February 1946 to 
June 1947.  The veteran died in November 1985 and the 
appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2001 decisions by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the St. Petersburg, Florida, Regional Office 
(RO).

In May 2000, the appellant submitted a claim challenging the 
validity of the overpayment in the amount of $2,366.  That 
claim has not been adjudicated and is referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  In August 1995, the appellant was awarded improved death 
pension benefits, effective in February 1995.

2.  By letter dated in November 1999, the appellant was 
notified that her death pension benefits had been reduced, 
effective in February 1996, on the basis that she had 
received additional income that had not been reported.

3.  The appellant received, without delay, a letter dated 
November 20, 1999, notifying her of an overpayment of 
$2,366.00 and her right to request waiver of the overpayment 
within 180 days.

4.  By letter dated in June 2000, the appellant was notified 
that her death pension benefits had been terminated, 
effective on February 1, 1997, on the basis that she had 
verified that she had received additional income that had not 
been reported.

5.  The appellant received, without delay, a letter dated 
July 3, 2000, notifying her of an overpayment of $12,347.00 
and her right to request waiver of the overpayment within 180 
days.

6.  The appellant submitted a statement, which was received 
on August 22, 2001, requesting waiver of recovery of the 
overpayment of improved death pension benefits and was 
received more than 180 days after notification of the 
overpayments at issue.


CONCLUSIONS OF LAW

1.  A timely request for waiver of recovery of overpayment of 
pension benefits in the amount of $2,366.00 was not filed by 
the appellant.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2002).

2.  A timely request for waiver of recovery of overpayment of 
pension benefits in the amount of $12,347.00 was not filed by 
the appellant.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The issue on appeal turns on whether the appellant filed 
timely requests for waiver of recovery of overpayments of 
improved death pension benefits in the amounts of $2,366 and 
$12,347.  The claims file contains all of the evidence with 
regard to the issuance of the notices of those overpayments 
and the appellant's submission of her request for waiver of 
recovery of those overpayments.  The appellant was given the 
opportunity to testify and to submit argument.  In July 2002, 
she canceled a videoconference hearing before the Board 
scheduled in August 2002 at her request.  She indicated that 
she wanted the case submitted to the Board for a decision.  
She has not identified any additional evidence pertinent to 
the issue.

The VCAA provides the VA's duty to notify and to assist 
claimants for VA benefits in most cases, with some 
exceptions.  In this case, there is no duty imposed by the 
VCAA that is pertinent to this claim.  Resolution turns on 
the application of the law to the established facts of the 
case.  There is no evidence to be developed, and therefore no 
duty to inform the appellant of information or evidence 
necessary to substantiate the claim or of respective 
responsibilities in producing evidence.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
told of the requirements for filing a timely request for 
waiver of recovery of an overpayment and the effect of 
failure to file a timely request.  There are no other 
requirements of notice or assistance imposed by the VCAA and 
its implementing regulations that would be applicable in this 
case.  The appellant is not prejudiced by the Board's 
consideration of this case on the merits.  Cf. Bernard v. 
Brown, 4 Vet. App. 394 (1993).  Any failure to notify her of 
the provisions of the VCAA is, at worst, no more than 
harmless error.


II.  Timeliness of waiver claims

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness issued after April 1, 1983, by VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result of 
error either by VA, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b)(2) (2002).

By letter dated in November 1999, the appellant was notified 
that her death pension benefits had been reduced, effective 
in February 1996, on the basis that she had received 
additional income that had not been reported.

By letter dated in June 2000, the appellant was notified that 
her death pension benefits had been terminated, effective on 
February 1, 1997, on the basis that she had verified that she 
had received additional income that had not been reported.

In February 2002, the VA Debt Management Center (DMC) 
certified that the first notice of the overpayment in the 
amount of $2,366 was issued on November 20, 1999.  It was 
certified that the first notice of the overpayment in the 
amount of $12,347.00 was issued on July 3, 2000.   

In August 2001, the appellant submitted a request for waiver 
of recovery of overpayments of death pension benefits.  

The DMC sent the appellant letters on November 20, 1999 and 
July 3, 2000, informing her of each of the debts, of her 
right to request waiver of recovery of the indebtedness, and 
the time limit within which waiver must be requested.  These 
letters were sent to her address of record.  There is no 
indication that either was returned as non-deliverable.  The 
address to which the letters were sent is the same as the 
appellant's current address.  Therefore, the Board must 
presume that the claimant received the letters and was 
thereby properly notified of her right to request a waiver.  
See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption 
of regularity attaches to the mailing of notice to the latest 
address of record); Hyson v. Brown, 5 Vet. App. 262, 264-65 
(1993) (the presumption of regularity does not attach when 
notice is returned as undeliverable).

In cases in which the law and not the evidence is 
dispositive, a claim for VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant 
was required to file a request for waiver of recovery of the 
indebtedness within 180 days of notification that such 
indebtedness existed.  Her request for waiver of recovery of 
the indebtedness was received in August 2001, more than 180 
days after the November 1999 and July 2000 notices of each 
overpayment.  It is clear that she failed to file her request 
in a timely manner.  Therefore, her claims must be denied as 
a matter of law.




ORDER

The requests for waiver of recovery of overpayments of 
improved death pension benefits of $2,366 and $12, 347 were 
not timely filed, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


